The bill of complaint in this case was filed for the construction of the second clause of the will of Patrick Tierney, deceased, in which the land and premises No. 53 New street, Newark, New Jersey, are involved. The will is dated February 16th, 1917.
Our examination of the record and the briefs of the respective solicitors satisfy us that the decree advised by Vice-Chancellor Berry should be affirmed. Upon the other questions disposed of by the learned vice-chancellor, concerning which, he stated that he was acting more as an arbitrator than as a judge, we express no opinion. Those matters are not appealable under the recent case of Harmina v. Shay, 101 N.J. Eq. 273.
The decree of the court of chancery is affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 15.
For reversal — None. *Page 337